Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 4, 1979, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. .Defendant was charged with the stabbing death of a fellow employee during an altercation at work. He originally entered a plea of guilty to the indictment, but the plea was subsequently withdrawn. At trial, the defendant was cross-examined with respect to statements made by him during the plea. This was error. It is well settled that a guilty plea, once withdrawn, “is out of the case forever and for all purposes” (see People v Spitaleri, 9 NY2d 168, 173; see, also, People v Droz, 39 NY2d 457; People v Burd, 18 NY2d 447). The fact that this error occurred on defendant’s cross-examination, rather than on the prosecutor’s direct case, is of no legal significance (see People v Heffron, 59 AD2d 263). Damiani, J.P., Gibbons, Margett and Thompson, JJ., concur.